Title: From George Washington to Brigadier General John Glover, 25 February 1779
From: Washington, George
To: Glover, John


sir
Head Quarters Middlebrook 25th feby 1779

Your letter of the 28th Ulto came to hand a few days ago.
I am sorry for the unfortunate occasion that urges you to leave the service; but as I cannot take the measure on myself of accepting your resignation, I have therefore referred your letter to Congress. When I receive their determination, I shall immediately transmit it altho’ should your resignation ⟨be⟩ accepted, it will be with that concern which I cannot help feeling on the loss of a good officer. I am sir Your very hble servt
Go: Washington
